Citation Nr: 1003458	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  04-16 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C. § 1151 
for a left below-the-knee amputation.

2.  Entitlement to compensation pursuant to 38 U.S.C. § 1151 
for right below-the-knee amputation.


REPRESENTATION

Appellant represented by:	Michael A. Steinberg, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran had active service from October 1973 to May 1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida 
dated in March 2003 and June 2003.  

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in October 2008.  A transcript 
of that hearing is of record.  

In January 2009, the Board sought an advisory medical opinion 
from the Veterans Health Administration (VHA).  The opinion, 
dated in February 2009, has been received at the Board.  The 
Veteran and his attorney have been provided a copy of this 
opinion.  In August 2009, the Board granted the attorney's 
request for a 120-day extension to submit additional evidence 
or argument; however, no additional evidence or argument has 
been submitted.


FINDING OF FACT

Neither left nor right below-the-knee amputation is the 
result of carelessness, negligence, lack of skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing outpatient medical treatment to the Veteran from 
July 20, 2001, through September 24, 2002, nor is either the 
result of an event not reasonably foreseeable.




CONCLUSIONS OF LAW

1.  The criteria for compensation pursuant to 38 U.S.C. § 
1151 for right below-the-knee amputation are not met.  38 
U.S.C.A. § 1151 (West 2002 & Supp. 2008); 38 C.F.R. § 3.361 
(2009).

2.  The criteria for benefits pursuant to 38 U.S.C. § 1151 
for left below-the-knee amputation are not met.  38 U.S.C.A. 
§ 1151 (West 2002 & Supp. 2008); 38 C.F.R. § 3.361 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide VA will assist 
a claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility such 
assistance would aid in substantiating the claim.  They also 
require VA to notify the claimant, and the claimant's 
representative if any, of any information and any medical or 
lay evidence not previously provided to the Secretary 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant, and the claimant's 
representative if any, of which portion, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Although the 
regulation previously required VA to request the claimant 
provide any information in the claimant's possession that 
pertains to the claim, the regulation has been amended to 
such a requirement for claims pending before VA on or before 
May 30, 2008.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held the plain language of 38 
U.S.C.A. § 5103(a) requires notice to a claimant pursuant to 
the VCAA be provided "at the time" or "immediately after" VA 
receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  The Court further held VA failed to 
demonstrate that "lack of such pre-AOJ-decision notice was 
not prejudicial to the appellant, see 38 U.S.C.A. § 
7261(b)(2) (as amended by the Veterans Benefits Act of 2002, 
Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing 
that '[i]n making the determinations under [section 7261(a)], 
the Court shall ... take into account the rule of prejudicial 
error.')."  Id. at 121.

The timing requirement articulated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects the originating 
agency provided the Veteran with the notice required by the 
VCAA, including notice with respect to the effective-date and 
disability-rating elements, by letters dated in April 2005 
and March 2006.  Although the letters were sent after the 
initial adjudication of the claims, the Board finds that 
there is no prejudice to the Veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As explained below, the Board has 
determined that compensation is not warranted for either 
disability.  Consequently, no disability rating or effective 
date will be assigned, so the failure to provide earlier 
notice with respect to those elements of the claims is no 
more than harmless error.  Moreover, following the provision 
of the required notice and the completion of all indicated 
development of the record, the originating agency 
readjudicated the Veteran's claims.  There is no indication 
in the record or reason to believe that the ultimate decision 
of the originating agency on the merits of either claim would 
have been different had complete VCAA notice been provided at 
an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).  

The Board also finds the Veteran has been afforded adequate 
assistance in regard to the claims herein decided.  Treatment 
records are on file from those VA and non-VA medical 
providers identified by the Veteran as having relevant 
records.  Moreover, as mentioned above, the Board obtained a 
medical opinion from the Veterans Health Administration.  
Neither the Veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate either claim.  The Board is also 
unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claims herein 
decided were insignificant and not prejudicial to the 
Veteran.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Under the provisions of 38 U.S.C. § 1151, disability 
compensation shall be awarded for a qualifying additional 
disability of a veteran in the same manner as if such 
additional disability were service-connected.

In analyzing claims under 38 U.S.C. § 1151 it is important to 
note the statute was revised effective for claims filed on or 
after October 1, 1997.  The Veteran submitted the instant 
claims in December 2002 and March 2003, and the current 
statute accordingly applies.  

A "qualifying additional disability" is one that is not the 
result of the veteran's willful misconduct, and was caused by 
hospital care, medical or surgical treatment, or examination 
furnished by VA, and the proximate cause of the disability 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of VA 
in furnishing hospital care, medical or surgical treatment, 
or examination, or (B) an event not reasonably foreseeable.  
38 U.S.C.A. § 1151(a).

To establish causation for a claim under 38 U.S.C. § 1151, 
the evidence must show that the medical treatment provided by 
VA resulted in the Veteran's additional disability.  Merely 
showing that a veteran received care or treatment, and that 
the veteran has an additional disability, does not establish 
causation.  38 C.F.R. § 3.361(c)(1).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing medical treatment proximately caused 
a veteran's additional disability, it must be shown that the 
medical treatment caused the Veteran's disability (as 
explained in 38 C.F.R. § 3.361(c)); and that VA (i) failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider, or (ii) VA furnished the 
medical treatment without the Veteran's, or in appropriate 
cases the Veteran's representative's, informed consent.  38 
C.F.R. § 3.361(d)(1).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim. Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran, who has diabetes and heart disease, asserts that 
in July 2001 he had developed severe foot ulcers on his left 
toe and had to go to the Lake City VA medical facility where 
he was treated and observed for about five weeks.  He then 
had to go to the VA Gainesville facility to be observed for 
possible osteomyelitis in the foot.  He had multiple toes 
amputated followed by poor healing and eventually developed a 
staph infection and ultimately underwent left below-the-knee 
amputation due to foot sepsis in September 2001 and right 
below-the-knee amputation for chronic osteomyelitis in 
September 2002.  

In sum, the Veteran contends that VA failed to correctly 
recognize and treat the infections, including MRSA, and this 
failure resulted in his amputations.  

Review of the VA treatment record shows the Veteran initially 
presented to the VA as reported in July 2001 for the left 
foot diabetic treatment.  Extensive treatment records reflect 
initial conservative treatment but show that he did 
ultimately undergo left below-the-knee amputation in 
September 2001 for ascending foot sepsis and right below-the-
knee amputation for chronic osteomyelitis in September 2002.  
The record contains references to informed consent including 
an undated consent form as well as a September 2001 surgical 
note indicating that risks and benefits had been discussed 
with the Veteran.  It was noted that if the foot became 
worse, below-the-knee amputation was planned.  

At his hearing before the undersigned, the Veteran 
acknowledged that he did not have any medical opinion 
evidence in support of his theory.  However, he urged that 
the facts as presented in the record did warrant that the 
Board develop the evidence and specifically obtain clarifying 
medical opinion evidence.  

In February 2009, a Veterans Health Administration (VHA) 
physician investigator, epidemiology, reviewed the Veteran's 
claims folders and provided opinions regarding  the Board's 
questions to include: whether there was a failure to timely 
diagnose and properly treat the Veteran's infections, whether 
VA exercised the proper degree of care, and whether the 
spread of infection in this case was the type of risk a 
reasonable health care provider would have anticipated and 
disclosed in connection with informed consent procedures.  
This opinion is comprehensive and covers all matters relevant 
to the history of the claim and will now be discussed at 
length.  

The VA physician investigator provided a thorough discussion 
of the history of treatment beginning in July 2001.  He noted 
the initial treatment on July 20, 2001, for fever, vomiting, 
erythema and swelling of the left lower extremity as well as 
the three month history of podiatry clinic treatment for a 
left foot ulcer.  He opined that given the history of obesity 
and poorly controlled diabetes mellitus, the presentation at 
the time was consistent with diabetic foot ulcer complicated 
by probable sepsis.  The examiner went on to observe that 
over the next 11 days the Veteran underwent a bone scan, 
which suggested the presence of osteomyelitis of the 3rd and 
4th toes.  Incision and drainage of the left foot were 
performed, and antibiotic therapy was administered.  Shortly 
into the treatment, the type of antibiotics were changed and 
administered for a 6 week regimen.  

The physician investigator expressed the medical opinion that 
this initial care was timely and proper.  He noted that a 
trial of debridement and extended parenteral antibiotics was 
a reasonable initial approach under the circumstances.  The 
choice of antibiotics was also deemed appropriate.  He 
commented that excellent glucose control was obtained through 
the treatment.  The examiner explained that lack of 
revascularization or any vascular evaluation was not 
indicated since macrovascular disease was unlikely given the 
Veteran's strong (2+) distal pulse in the feet.  He did note 
that it was unclear whether a sample of the debridement was 
cultured along with the foot drainage which showed S. 
agalactiae in July 2001.  Such would have provided additional 
guidance but was deemed not imperative by the physician 
investigator.  

The physician investigator explained that two bacteria which 
are occasionally but not always present in diabetic foot 
infection include Pseudomonas aeruginosa and methicillin-
resistant Staphylococcus aureus (MRSA).  He noted that the 
second course, and majority, of the antibiotics given during 
that initial treatment did cover P. aeruginosa.  As to MRSA, 
this was not treated specifically prior to the 
transmetatarsal amputation on August 28, 2001, but it is not 
certain that it was present from the beginning and could have 
been acquired throughout the process of his care.  The 
Veteran's history of MRSA in the past was remote and likely 
did not play a role in the episode.  Regardless, the 
physician opined that obesity and poorly controlled diabetes 
greatly overshadowed the issue of appropriate initial 
antibiotics in terms of reasons for the failure of the 
conservative approach.  The examiner observed that although 
there was adequate antibiotic coverage following the 
amputation and discovery of MRSA in August 2001, this was not 
enough to prevent the need for below-the-knee amputation.  

He further explained that this scenario is not unfamiliar in 
this type of situation.  He did observe that antibiotics and 
surgery are essential components of advanced diabetic foot 
care, and neither is likely to succeed in the absence of the 
other.  Earlier toe amputation or earlier antibiotic coverage 
of MRSA would not necessarily have changed the eventual 
outcome in his opinion.  

As to the right lower extremity, the physician investigator 
observed that although the records offer much less detail, 
the condition began with an ulceration of the right first 
toe.  The ulcer was noted during the July 20, 2001, treatment 
but not described.  X-ray in August 2001 did not show 
osteomyelitis.  Cellulitis and drainage were treated with 
antibiotics in October 2001 but evidence of evaluative 
studies was not found.  Nothing more was noted in the record 
until September 2002 when the Veteran was admitted with a 
four day history of drainage of the right first toe.  Bone 
scan showed probable osteomyelitis and treatment was with 
antibiotics.  The Veteran eventually developed dry gangrene 
and the toe was amputated.  Thereafter, he was treated for 
MRSA but proceeded to below-the-knee amputation in September 
2002.  

The physician investigator opined that the information seemed 
to indicate that the general approach to this lower extremity 
was similar to that used for the left lower extremity and 
appeared proper.  He did note that less information was 
available for this leg and that it was possible that 
radiographic evaluation in October 2001 would have revealed 
osteomyelitis of the toe, although bone scan and X-ray 
performed the preceding month were negative and it was 
unlikely the condition developed in a month particularly 
while the Veteran was on parenteral antibiotics.  He observed 
that it was unclear if debridement was indicated once the 
bone scan in August 2002 showed osteomyelitis.  

As to whether VA exercised the degree of care expected of a 
reasonable health care provider, the examiner opined that it 
did so.  He stated particularly in the first episode of care, 
all appropriate personnel were involved, including surgery, 
infectious disease and podiatry staff.  Care was properly 
coordinated between facilities.  As to the second episode of 
care involving the right leg, although there is less 
information available, the care appeared similar to that 
provided in the first encounter.  

As to whether the spread of infection shown in this case was 
the type of risk a reasonable health care provider would have 
anticipated and disclosed, the examiner did not find in the 
record exactly what risks were conveyed to the Veteran for 
each of the procedures (debridement, bone resection, and 
amputation).  However, the examiner noted that there are many 
risks associated with patients with comorbid conditions such 
as diabetes mellitus, particularly when it is uncontrolled, 
and obesity.  These include significantly impacted wound 
healing and control of infection due to microcirculation and 
immune function.  He noted that diabetic foot infections are 
particularly complicated as some surgery is usually required 
but there is no guarantee the surgery will remove all 
infected tissue or that the wound will heal properly.  He 
commented that if the term "spread of infection" is 
intended to mean that the risk may continue despite surgery, 
then he opined that yes, this is the type of risk a 
reasonable health care provider would anticipate and disclose 
during the informed consent process.  He added that he 
assumed the patient would also be informed that surgery risks 
included that the wound could not heal properly requiring 
additional surgery and additional unrelated infection could 
develop at the surgical site.  He noted these were fairly 
common risks for surgical procedures in this patient 
population.  

The Board finds this VHA opinion to be well-supported, 
consistent with the facts as set forth in the claims folders 
and uncontroverted by any other medical opinion evidence.  It 
is accorded significant probative weight.  

Based on the medical evidence above, the Board finds there 
was no carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on VA's part in 
furnishing the medical treatment from July 2001 through 
September 2002.  Competent medical review establishes the 
care provided by VA was reasonable and appropriate.  In 
addition, there is no evidence showing that the claimed 
additional disabilities are the result of an accident.  
Accordingly, even arguendo if there is a current additional 
disability resulting from that treatment - and such 
additional disability is not shown on the record - it would 
not be compensable under 38 U.S.C. § 1151.  This was not a 
situation where the results were not reasonably foreseeable.  
The uncontroverted opinion of the physician investigator 
reflects that the result was the type of thing a reasonable 
health care provider would inform a patient of during 
informed consent discussions.  

The Veteran contends that the actions of the VA medical 
personnel resulted in his below-the-knee amputations 
unnecessarily.  While the Board does not doubt the Veteran's 
sincerity, as a lay person, the Veteran is not competent to 
answer the medical questions presented in this case.  As 
discussed above, the medical evidence addressing the medical 
questions presented in this case is against the claims.  
Accordingly, the claims must be denied.


ORDER

Compensation pursuant to 38 U.S.C. § 1151 for left below-the-
knee amputation is denied.

Compensation pursuant to 38 U.S.C. § 1151 for right below-
the-knee amputation is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


